Citation Nr: 1422758	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left eye vision loss, to include as secondary to residuals of traumatic brain injury (TBI) with post traumatic headaches.  

2.  Entitlement to an initial (compensable) rating for gastroesophageal reflux disease (GERD) prior to January 19, 2012, and in excess of 10 percent from that date.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to November 2003, June 2004 to May 2005, and December 2005 to November 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for GERD, assigning a noncompensable evaluation, effective March 30, 2010; denied service connection for left eye vision loss; and granted service connection for erectile dysfunction, assigning a noncompensable evaluation, effective March 30, 2010.  A March 2012 rating decision increased the evaluation of GERD to 10 percent, effective January 19, 2012.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issues of service connection for left eye vision loss and initial increased ratings for GERD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


FINDING OF FACT

In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the issue of entitlement to an initial compensable evaluation for erectile dysfunction is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, of the issue of entitlement to an initial compensable evaluation for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn the appeal on the issue of entitlement to an initial compensable evaluation for erectile dysfunction and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial compensable evaluation for erectile dysfunction is dismissed.


REMAND

In an informal hearing presentation added to the Veteran's Virtual VA eFolder in March 2014, , the Veteran's representative contended that additional VA examinations should be conducted as previous VA examinations of record had not adequately addressed all medical questions that have been raised.  The Board agrees.  

As for the Veteran's left eye disorder, it is his primary assertion that this condition, which is now manifested by continued blurred vision, is a residual of his service-connected TBI.  The RO denied the claim in 2010, because no left eye vision disorder (other than refractive error) was seen.  Vision test was within normal limits.  Congenital or developmental defects, including refractive error of the eye, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  However, it is the Veteran's current contention that he continues to experience left eye blurred vision, and it is his assertion that this is due to his TBI.  

As the Veteran continues to claim that he experiences left eye symptoms, to include left eye blurred vision, and as the evidence of record does not reflect that the secondary service connection argument has been adequately addressed by VA medical personnel, additional exam will be obtained.  

It is also argued that the Veteran's GERD has increased in severity since he was last examined in 2012.  The Board concludes that a more contemporaneous examination is necessary prior to adjudication of this claim.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers of medical care for left eye vision loss and GERD.  After obtaining any necessary consent, obtain and associate with the claims folder any records not previously made a part of the record.

2.  The Veteran should be provided with notice of how service connection may be granted on a secondary basis.  

3.  Following completion of the above, obtain a medical opinion as to the etiology of any left eye vision disorder (other than refractive error) found.  The claims file should be made available for review of the Veteran's pertinent medical history and all necessary testing should be conducted.

The medical examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that any left eye disorder found resulted from the Veteran's military service, including from his in-service exposure to an improvised explosive device (IED) blast which resulted in a grant of service connection for TBI.  

The medical examiner also should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the any left eye vision disorder was caused, or aggravated beyond its natural progression, by his service-connected residuals of a TBI, including headaches.  

In reaching an opinion, the medical examiner should consider the Veteran's lay statements of continued blurred vision, as well as inservice records showing exposure to an IED blast, the October 2008 record which notes that his blurred vision was resolved with the use of eyeglasses and the June 2010 VA examination which showed no left eye disorder (other than refractive error).  

The rationale for any opinion offered should be provided.  If the medical examiner is unable to render an opinion without resort to speculation, then he or she must explain why this is so.  

4.  The Veteran should also be scheduled for an appropriate VA examination to determine the current severity of his service-connected GERD.  The following considerations will govern the opinion:

a.  The claims folder and a copy of this remand should be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected GERD, in accordance with the criteria in each applicable diagnostic code under 38 C.F.R. § 4.114 (2013).  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

5.  Thereafter, the AOJ will consider all of the evidence of record and re-adjudicate the Veteran's claims for entitlement to service connection for a left eye disorder, to include as secondary to TBI, and entitlement to an initial (compensable) evaluation for GERD prior to January 19, 2012, and in excess of 10 percent from that date.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue(s) currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


